Citation Nr: 9921495	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-08 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of 
entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and the appellant's wife


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to March 1957.

By rating action dated in October 1971, the Department of Veterans Affairs (VA) 
Regional Office, Newark, New Jersey, denied entitlement to service connection 
for schizophrenia.  In a December 1971 rating action, the regional office again 
denied entitlement to service connection for an acquired psychiatric disability.  
The veteran was duly notified of the decisions and did not submit an appeal.  In 
August 1991, the veteran submitted additional information for the purpose of 
reopening his claim.  In a November 1991 rating action, the regional office held 
that the additional information was not new and material and was insufficient to 
reopen the claim.  The veteran appealed from that decision.  The veteran and his 
wife testified at a hearing at the regional office before a hearing officer in 
September 1992.  In August 1996, the veteran testified at a hearing before a 
member of the Board of Veterans' Appeals (Board) sitting in Washington, D.C.

In October 1996, the Board held that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to service connection for 
paranoid schizophrenia.  The veteran appealed the decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In an order dated in March 1998, the Court 
dismissed the appeal for failing to comply with a prior Court order.  In May 
1998, the March 1998 Court order was recalled and the order dismissing the 
appeal was revoked.

In an October 1998 motion by the Secretary of Veterans Affairs, it was requested 
that the Court vacate and remand the October 1996 Board decision.  It was noted 
that after the Board issued its decision in the case, the Federal Circuit 
overturned the test for new and material evidence formulated by the Court in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) and held that the Secretary's 
regulatory definition contained in 38 C.F.R. § 3.156(a) which it deemed to be 
more favorable to claimants was controlling.  Hodge v. West, 155 F.3d. 1356 
(1998).  It was noted that the Board's determination that the appellant did not 
present new and material evidence had relied squarely on the Colvin test that 
was invalidated by the Federal Circuit.  It was indicated that the Board's 
decision should be vacated and remanded for application of the regulatory 
definition of new and material evidence contained in 38 C.F.R. § 3.156(a).  In 
an order dated in November 1998 ([redacted]), the Court vacated the Board's 
decision and remanded the case for further consideration.  The case is presently 
before the Board to consider the court's decision and take appropriate action.


FINDINGS OF FACT

1.  By rating actions in October and December 1971, service connection was 
denied for an acquired psychiatric disability.

2.  The veteran was duly notified of the above decisions and did not initiate an 
appeal.

3.  In August 1991, the veteran submitted additional information for the purpose 
of reopening his claim for service connection for an acquired psychiatric 
disability.

4.  In a November 1991 rating action, the regional office held that the 
additional information was not new and material and was insufficient to reopen 
the claim.  The veteran appealed from that decision.

5.  The additional evidence received since the 1971 rating actions is 
essentially cumulative in nature or does not bear directly on the question of 
service connection for schizophrenia.





CONCLUSIONS OF LAW

1.  The evidence received since the 1971 rating actions denying entitlement to 
service connection for an acquired psychiatric disability is not new and 
material.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  The 1971 rating actions denying entitlement to service connection for an 
acquired psychiatric disability are final and the claim may not be reopened.  
38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In an October 1971 rating action, the regional office denied entitlement to 
service connection for schizophrenia.  In a December 1971 rating action, the 
regional office again denied entitlement to service connection for an acquired 
psychiatric disability.  The veteran was duly notified of both decisions and did 
not submit an appeal.

In November 1991, the veteran submitted additional information for the purpose 
of reopening his claim for service connection for an acquired psychiatric 
disability.  In a November 1991 rating action, the regional office held that new 
and material evidence had not been submitted to reopen the claim.  The veteran 
appealed from that decision.

The applicable legal criteria provide that, when a prior determination on an 
issue is not appealed, it becomes final.  It may not be reopened unless new and 
material evidence is submitted.  38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. 
§§ 3.104(a), 20.302.  New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and which, by itself 
or in connection with other evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In the Hodge case, the United States Court of Appeals for 
the Federal Circuit modified the standard for finding whether recently submitted 
evidence is new and material.  That case removed the standard which required 
that the new evidence raise a reasonable possibility that the new evidence would 
change the outcome of the matter.

The veteran's initial claim for VA disability benefits was submitted in July 
1971.  He referred to a nervous condition and dermatitis.  He reported that he 
had been treated by Dr. E. J. O'Brien and Richard Lathrop, M.D., for nerves and 
dermatitis since 1967.  He also indicated that he had been treated by Dr. John 
Walker at the Mount Carmel Guild for nerves and dermatitis in 1970.

The evidence of record at the time of the 1971 rating actions included the 
veteran's service medical records which reflect a psychiatric evaluation in 
January 1957 in which it was indicated that the veteran was withdrawn.  His 
affect was diminished and there was very little animation demonstrated at any 
time.  A diagnosis of "Schizoid personality, manifested by unsociability, 
seclusiveness and nomadism" was made.  When he was examined for separation from 
service in March 1957, the psychiatric evaluation was normal.

In August 1971, the regional office received a report by Dr. O'Brien reflecting 
that the veteran furnished a history that he had been very tense.  He was a bill 
collector.  His life had been threatened on occasion.  Dr. O'Brien reported that 
the veteran was seeing Dr. Lathrop for dermatitis.

In September 1971, the regional office received a statement by Dr. Lathrop 
reflecting that the veteran had been seen on several occasions beginning in 
September 1968 for recurring dermatitis of the hands and a chronic 
neurodermatitis.  It was indicated that the only factors that tended to 
aggravate his skin were episodes of nervous tension.

The veteran was examined by the VA in September 1971.  Various findings were 
recorded.  Diagnoses were made of schizoid personality and schizophrenia, 
paranoid type.

The evidence that has been received since 1971 includes several medical 
statements received in conjunction with a pension claim of January 1979.  In an 
October 1978 statement, John H. Walker, Ph.D., reported that the veteran had 
spent four years in service and had been discharged with a diagnosis of paranoid 
schizophrenia.  He related that he concurred with the diagnosis arrived at by 
the psychiatrist in service.  In a December 1978 statement, Dr. Walker indicated 
that he had treated the veteran from July 1972 to the current time.

A February 1979 statement by John B. Caldora, M.D., reflected that he had been 
treating the veteran since 1979.  The diagnoses included chronic depression and 
anxiety.

In a February 1979 statement, Dr. Walker again indicated that he had been 
treating the veteran since 1972 on a private basis and prior to that time, had 
seen him at the Mount Carmel Guild.  He indicated that his current diagnosis was 
paranoid personality.

In connection with his August 1991 application for VA disability benefits, the 
veteran submitted a copy of his physical examination for separation from 
service.

In a September 1991 statement, Dr. Walker indicated that he had initially seen 
the veteran in 1969 at the Clinic at the Mount Carmel guild at the request of 
the veteran's wife.  She reported odd and troubled behavior on his part.  The 
behavior had reportedly persisted from the start of their marriage and had 
continued to the current time.  The problem involved him seeing forms which 
appeared to be visual hallucinations.  She thought that those experiences began 
during his basic training in the Air Force and led to a troubled life after 
discharge.  Dr. Walker quoted the Air Force diagnosis of "Schizoid 
personality," characterized by antisocial behavior, nomadism and seclusiveness.  
It was his opinion, based on what he knew of the veteran, that the Air Force 
diagnosis was essentially correct, although a bit vague.

During the course of the hearing conducted at the regional office in September 
1992, the veteran indicated that he had seen a Father Barry after service for 
about 10 years and that he had then begun seeing Dr. Madirez at the Mount Carmel 
Guild and also Dr. O'Brien, who was a family doctor, and Dr. John Caldora.  He 
reported that he had been receiving Social Security benefits since 1984.  He 
indicated that he had begun seeing a Dr. Salon in 1984.  He related that he had 
begun going to the VA hospital for treatment in September 1991.  He reported 
that Dr. Salon and Dr. Madirez had diagnosed his condition as schizophrenia.  He 
asserted that the symptomatology he had while in the Air force was the same 
symptomatology that continued to the current time.

The veteran's wife related that over the years they had been married, she had 
received counseling herself because she could never understand the veteran's 
behavior.  She had suggested that he see Father Barry.  She had worked at the 
Mount Carmel Guild as a receptionist and had met Dr. Walker and the veteran had 
then seen Dr. Walker.  She related that she had met the veteran in 1959 and he 
had always been nervous.

VA outpatient treatment records were later received reflecting that the veteran 
was observed and treated in 1991 and 1992 for his psychiatric condition.  In an 
August 1992 report by a VA psychologist, it was indicated that the veteran had 
apparently been experiencing schizophrenia and its symptoms, consisting of 
auditory and visual hallucinations, high degrees of anxiety, suspiciousness and 
paranoid ideation, since his military service.  The veteran reported that he had 
experienced those symptoms when he was on active duty and had consistently 
experienced them throughout the years.

During the course of the August 1996 Board hearing, the veteran testified that 
he would see visions and forms during service and that he continued having 
hallucinations after his separation from service.  He reported that he had been 
counseled by Father Barry from 1959 to 1971 and that he had then seen 
Dr. Walker.  He reported that he had seen Dr. Madirez in 1972 and his condition 
had been diagnosed as schizophrenia.  A VA psychologist had indicated that his 
condition was not a personality problem, but a psychosis.  In 1984, he had 
received Supplemental Security Income and that benefit had been based on 
schizophrenia. The Social Security Administration had evaluated him at the time 
of its determination.  Father Barry was deceased and no report could be obtained 
from him.  He had also attempted to obtain records from Dr. Madirez, but had 
been told the records had been destroyed.

The veteran also submitted additional evidence, including a 1984 determination 
by the Social Security Administration reflecting that the veteran was disabled 
because of conditions including severe depression with paranoid features.  The 
veteran also submitted copies of the VA outpatient records reflecting his 
treatment in 1992 for schizophrenia.

The veteran's service medical records reflect that he was afforded a psychiatric 
evaluation in January 1957 in which it was indicated that he was withdrawn.  His 
affect was diminished and there was very little animation demonstrated at any 
time.  However, the diagnosis was schizoid personality which is not considered 
to be a disease or disability for which service connection may be established.  
38 C.F.R. § 3.303(c).  When he was examined by the VA in September 1971, the 
diagnoses included schizophrenia, a psychosis.  However, that was a number of 
years following his separation from military service.  There were also reports 
by Drs. O'Brien and Lathrop indicating that the veteran had been experiencing 
nervous tension; however, those physicians also did not begin treating the 
veteran until several years following his release from active duty.

The evidence that has been received since 1971 includes statements by a 
psychologist, Dr. Walker; who had treating the veteran for many years.  Although 
Dr. Walker indicated in 1978 that the veteran had been schizophrenic in service, 
in 1991 he expressed the opinion that the Air Force diagnosis of schizoid 
personality was correct, based upon what he then knew of the veteran.  This 
later, more detailed opinion was obviously based on an extensive and refined 
analysis which apparently including review of the actual psychiatric report by 
the Air Force examiner.  It clearly supercedes the 1978 statement and precludes 
that statement from being adequate to reopen the claim.  Dr. Caldora reported 
diagnoses including chronic depression and anxiety; however, he had initially 
begun treating the veteran many years after the veteran's separation from 
service, and did not relate his findings back to service.  The VA outpatient 
treatment records reflect treatment of the veteran in 1991 and 1992, also many 
years following the veteran's release from active duty.  Those records would 
only serve to reflect the current nature and extent of the veteran's psychiatric 
condition rather than the time of its onset.  Although the VA psychologist 
indicated in August 1992 that the veteran had apparently been experiencing 
schizophrenia and its symptoms since his military service, that statement was 
obviously based on history furnished by the veteran rather than a full review of 
the claims file.  The Social Security Administration records reflect that the 
veteran was placed on disability partly as a result of psychiatric problems in 
1984; However, his psychiatric problems, including schizophrenia, had been 
diagnosed well before that time.  Thus, the Social Security Administration 
records are not material to the veteran's claim.  The testimony provided by the 
veteran and his wife at the hearings on appeal essentially reiterate prior 
contentions and are cumulative in nature.  Thus, although some of the additional 
evidence is new, it is not material to the question at issue, in that none of it 
relates the veteran's post-service diagnoses of acquired psychiatric disability 
to service.  The evidence that has been received since 1971 is not considered to 
be so significant that it must be considered in order to fairly decide the 
merits of the claim.

In view of the above discussion, the veteran's claim for service connection for 
an acquired psychiatric disability is not reopened and the 1971 rating actions 
denying entitlement to service connection for such a condition are final.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302.

It is noted that the Board has found that new and material evidence has not been 
submitted despite the finding by the regional office hearing officer that new 
and material evidence had been submitted to reopen the veteran's claim.  The 
Board must find that new and material evidence has been presented with respect 
to a claim previously adjudicated before it may reopen such a claim.  What the 
VA regional office may have determined in this regard is irrelevant.  See 
Barnett v. Brown, 83F.3d 1380 (Fed. Cir. 1996) (No. 95-7058).

If a claim is reopened by the submission of new and material evidence, the VA 
would then have to consider whether his claim was well grounded.  Elkins v. 
West, 12 Vet. App. 209 (1999).  The Board would note, in passing, that the 
evidence currently of record does not establish that the veteran's claim for 
service connection for an acquired psychiatric disability is well grounded.  A 
well-grounded claim requires more than an allegation; the claimant must submit 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In this 
case, there is no medical opinion linking the veteran's current acquired 
psychiatric disability to his military service.  As noted previously, Dr. Walker 
indicated in his August 1991 report that he agreed with the diagnosis of a 
personality disorder made by the U.S. Air Force.  There is no medical evidence 
of record which establishes a nexus between the veteran's current disability and 
his service.  Since the claim is not well grounded it would be denied, even if 
reopened.  Grottveit v. Brown, 5 Vet. App. 91 (1993); Edenfield v. Brown, 8 Vet. 
App. 384 (1991).  Thus, in order to reopen his claim and make it well grounded, 
the veteran would need medical evidence which would establish the pertinent 
relationship.  Robinette v. Brown, 8 Vet. App. 69 (1995)


ORDER

New and material evidence has not been submitted to reopen a claim of 
entitlement to service connection for paranoid schizophrenia.  The appeal is 
denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


